NUMBER 13-12-00191-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                       IN RE WILLIAM HAYES WYTTENBACH


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

                  Before Justices Benavides, Vela, and Perkes
                      Per Curiam Memorandum Opinion1

       Relator, William Hayes Wyttenbach, filed a petition for writ of mandamus in the

above cause on March 23, 2012 seeking that we “[o]rder the trial court erred and had

NO jurisdiction in a NEW ORIGINAL PETITION and that it also has NO continuing

jurisdiction in the underlying custody matter and that all orders made after the filing of

the NEW original petition are VOID ORDERS and further order that this NEW trial court

is to stay from making any further orders in this matter.”



       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).    The relator has the burden of establishing both prerequisites to

mandamus relief.      In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig.

proceeding). This burden is a heavy one. See In re Epic Holdings, Inc., 985 S.W.2d 41

(Tex. 1998) (orig. proceeding).

       When the trial court's order is void, mandamus relief is available regardless of

whether there is an adequate remedy by appeal. In re Sw. Bell Tel. Co., 35 S.W.3d
602, 605 (Tex. 2000) (orig. proceeding); In re Mask, 198 S.W.3d 231, 233–34 (Tex.

App.—San Antonio 2006, orig. proceeding).        A judgment is void only when it is shown

that the court had no jurisdiction of the parties or property, no jurisdiction of the subject

matter, no jurisdiction to enter the particular judgment, or no capacity to act as a court.

Browning v. Placke, 698 S.W.2d 362, 363 (Tex. 1985).

       The Court, having examined and fully considered the petition for writ of

mandamus, is of the opinion that relator has not shown himself entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).



                                                  PER CURIAM

Delivered and filed the
27th day of March, 2012.




                                                 2